Citation Nr: 0710435	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-25 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1967 through July 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 2003 (diabetes mellitus) and October 
2003 (PTSD) rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board also notes that the veteran was denied a total 
rating based on individual unemployability (TDIU) by a rating 
decision dated June 2004.  While the representative argues 
that the veteran should be granted TDIU, the veteran did not 
appeal the RO's determination denying TDIU in June 2004.  

In August 2003, the veteran raised claims of service 
connection for high cholesterol, hypertension and erectile 
dysfunction.  Also, in October 2003, the veteran raised 
claims for increased ratings for his service-connected 
peripheral neuropathy of the upper and lower extremities.  
These issues have not been adjudicated by the RO.  Thus, the 
issues are not ripe for appellate review.  The issues are 
referred to the agency of original jurisdiction for 
appropriate actions.

The issue of a rating in excess of 10 percent for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's diabetes mellitus does not require insulin.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.119, Diagnostic Code 7913.


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO sent a letter to the veteran in December 2002, (prior 
to the February 2003 grant of service connection).  This 
letter adequately informed the veteran of the type of 
evidence and information necessary to substantiate the claim 
of service connection for diabetes mellitus.  The letter, 
however, did not provide notice of the type information and 
evidence necessary to establish a disability rating or an 
effective date.  Thus, there was a notice error in this case.

In Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007), the Court held that when an original claim for service 
connection is granted and the veteran is appealing the 
initial disability rating, prejudice is not presumed when 
there is first-element notice error regarding the information 
and evidence necessary to warrant entitlement to a higher 
evaluation.  The burden is on the veteran to assert with 
specificity how the notification error was prejudicial or 
affected the essential fairness of the adjudication.  In the 
present case, the veteran has not asserted any reason why 
VA's failure to provide first-element notice with respect to 
his disagreement with the initial rating has prejudiced him.  
Additionally, since the veteran's February 2003 rating 
decision granting service connection for diabetes mellitus, 
the veteran has substantially participated in the appeals 
process.  He has submitted statements, numerous private 
medical records, VA medical records, and medical opinions 
regarding his diabetic condition.  Also, the veteran received 
a Statement of the Case dated June 2004, which outlined the 
legal criteria for an increased rating for diabetes mellitus, 
and he had an opportunity to respond.  

In sum, the Board finds that the notice error did not affect 
the essential fairness of the adjudication.  There has been 
no prejudice from the notice error.  The veteran had an 
opportunity to participate effectively in the processing of 
his claim.

The Board further notes that the veteran's service medical 
records, VA records, and private medical records have been 
obtained.  The veteran was also provided with VA examinations 
for his diabetes mellitus.  Additionally, the veteran 
submitted statements regarding his condition.  The veteran 
has not identified any further evidence with respect to his 
claim, and the Board is similarly unaware of any such 
evidence.  Given the foregoing, the Board concludes that the 
duty to assist has been fulfilled.

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).




Analysis

Claim for Entitlement to a Rating in Excess of 20 Percent for 
Diabetes Mellitus
 
In a February 2003 rating decision, the RO granted service 
connection for diabetes mellitus, and assigned a rating of 20 
percent, effective November 18, 2002.  The veteran asserts 
that he is entitled to a rating in excess of 20 percent for 
his service-connected diabetes mellitus.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The veteran submitted VA outpatient reports that reflect 
treatment for diabetes mellitus, including a restricted diet 
and prescription of Avandia to control his diabetes.  A 
progress report dated July 2003 noted that the veteran was 
diagnosed with diabetes in 2002, with no hypoglycemic 
symptoms and did not use insulin.  A letter dated January 
2004 informed the veteran that his hemoglobin A1C was in the 
normal, non-diabetic range, and that his average blood sugar 
was below 150, showing that blood sugar was under really good 
control.  

Additionally, a March 2003 VA examination conducted in 
conjunction with a claim for peripheral neuropathy indicated 
that the veteran had not been admitted for hypoglycemia or 
hyperglycemia symptoms within the past year.  The examiner 
noted that the veteran took Avandia for the management of his 
diabetes.  A March 2004 VA examination similarly indicated 
that the veteran's diabetes was controlled with Avandia, as 
well as revealed that the veteran did not have problems with 
hypoglycemia nor did he have a history of diabetic 
ketoacidosis.  

July 2003 laboratory findings showed that the veteran's 
hemoglobin was 5.4 which are in the normal diabetic range.

The veteran is currently assigned a 20 percent evaluation 
under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The VA 
medical records noted a diagnosis of diabetes mellitus that 
is controlled with Avandia.  A 40 percent rating under 
Diagnostic Code 7913 is warranted when the veteran has 
diabetes requiring insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities).  38 C.F.R. § 4.119, Diagnostic Code 
7913.  There is no evidence showing that the veteran requires 
insulin to control his diabetes, nor that his activities have 
been regulated or restricted in any manner.

Given the foregoing, the Board concludes that the overall 
disability picture more closely approximates the criteria for 
a 20 percent rating than a 40 percent rating under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  The Board notes that this is 
an initial ratings case, and consideration has been given to 
"staged ratings" since service connection was made 
effective (i.e., different percentage ratings of different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection during 
which the service-connected diabetes mellitus was more than 
20 percent disabling.  Thus "staged ratings" are 
inapplicable to this case.

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim for  an initial rating in excess of 20 percent for 
diabetes mellitus that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied.

REMAND

By an October 2003 rating decision, the RO granted the 
veteran service connection for PTSD, and assigned a rating of 
10 percent, effective April 31, 2003.  The veteran asserts 
that he is entitled to a higher initial evaluation for his 
PTSD.

The record shows that the veteran was last afforded a VA PTSD 
evaluation in September 2003.  At that time the examiner 
noted symptoms including flashbacks, frequent nightmares, 
nervousness, and thoughts about Vietnam and a friend who died 
in combat.  The examiner provided a diagnosis of PTSD 
moderate, chronic, due to combat, and assigned a Global 
Assessment of Functioning (GAF) score of 53.  However, in 
January 2005, the veteran submitted a medical opinion from a 
VA staff physician stating that the veteran suffered with 
most of the symptomology that goes with his diagnosis of 
PTSD.  The physician also stated that the veteran has severe 
social and occupational impairments due to his illness and is 
considered 100 percent disabled secondary to the severity of 
his mental and physical problems.  

Whether an examination is sufficiently contemporaneous to 
properly rate the current severity of the veteran's 
disability depends on the particular circumstances of the 
individual case.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997).  Here, the VA staff physician's opinion dated January 
2005 indicates that the veteran's symptomatology may have 
worsened since his last VA PTSD evaluation.  The Board 
believes the veteran should undergo an additional VA 
examination to better assess the severity, symptomatology, 
and manifestations of his service-connected PTSD.  See 
38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at a VA health-care facility if 
the evidence of record does not contain adequate evidence to 
decide a claim).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson,  19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and; 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
never provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  As the latter questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and; 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide the veteran 
with proper VCAA notice of the information 
and evidence necessary to establish a 
disability rating and an effective date, 
including; notice of what evidence, if 
any, the veteran is expected to obtain and 
submit, what evidence will be retrieved by 
the VA, and inform the veteran that he 
should provide any evidence in his 
possession that pertains to the claim.  

2.   The veteran should be afforded a VA 
examination to determine the current 
severity of his PTSD symptoms.  The claims 
file should be provided to the examiner 
prior to the examination.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiners should 
be accomplished and any such results must 
be included in the examination report.  A 
complete rationale for all opinions 
expressed must be provided. 

The examiner should address the following:

A.  Assign an Axis V diagnosis (GAF 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  

B.  Comment on the veteran's current level 
of social and occupational impairment due 
to his PTSD.  Any indications that the 
veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in the 
examination report.

3.  After the foregoing, the RO should 
review the veteran's claim, including any 
evidence submitted after the June 2004 
Statement of the Case.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. Osborne 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


